Case: 18-51073     Document: 00515702534         Page: 1     Date Filed: 01/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      January 11, 2021
                                  No. 18-51073                          Lyle W. Cayce
                               Conference Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Charles Brandon O’Neal,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:18-CR-183-4


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Charles Brandon O’Neal has
   moved for leave to withdraw and has filed a brief and supplemental brief
   pursuant to Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). O’Neal has not filed a response. We


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-51073     Document: 00515702534          Page: 2   Date Filed: 01/11/2021




                                   No. 18-51073


   have reviewed counsel’s brief and the relevant portions of the record
   reflected therein. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the APPEAL IS DISMISSED. See
   5TH CIR. R. 42.




                                        2